10/27/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0218


                                      DA 21-0218
                                   _________________

LLOYD SCOTT MAIER,

             Petitioner and Appellant,

      v.                                                            ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Lloyd Scott Maier, to all counsel of
record, and to the Honorable Gregory R. Todd, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  October 27 2021